PHILIPS, District Judge.
This is an action for damages by the widow of Henry A. Wagner on account of his death, resulting from injuries alleged to have been received by the derailment of a coach in which he was a passenger on the defendant railroad in New Mexico. The only material allegations of the petition are that said Wagner, on the 20th day of October, 1905, was a passenger for hire on the defendant’s train of cars, which was so derailed through the negligence and carelessness of the defendant, and that by the statute of the territory of New Mexico a right of action is given to the surviving widow of the deceased.
After taking issue on the material allegations of the petition, the answer pleaded the statute of the territory entitled “An act establishing the law and procedure in certain cases,” constituting a portion of chapter 33, Laws N. M. 1903, p. 51, which was amendatory of the statute giving the right of action to the surviving widow. After reciting in the preamble that it had become customary for persons claiming damages for personal injuries received in the territory to institute suits for recovery thereof in other states and territories, to the annoyance and oppression of the business interests of the territory and in derogation of the dignity of its courts, it declared that thereafter there should be no civil liability under either the common law or any stat - ute of the territory on the part of any person or corporation for any personal injuries inflicted or death caused by such person or corporation in the territory, unless the person claiming damages therefor shall within 90 days after such injuries shall have been inflicted make and serve upon the person or corporation against whom the same is claimed, and at least 30 days before commencing suit, an affidavit, made before some officer within the territory authorized to administer oaths, in which the affiant shall state his name and address, the name of the person receiving the injury, if such person be other than the affiant, the character and extent of such injury in so far as the same may be known to affiant, the way or manner in which such injury was caused, in so far as the affiant has any knowledge, the names and addresses of witnesses to the happening of the facts or any part thereof known to the affiant; and unless the person so claiming such damages shall also commence an action to recover the same within one year after such injuries occur, in the District Court of the territory in and for *78the county in which such injuries occur, or in and for the county of the territory where the claimant or person against whom such claim is asserted resides, or, in the event such claim is asserted against a corporation, in the county in the territory where such corporation has its px-incipal place of business; axxd said suit after having- been commenced shall not be dismissed by the plaintiff unless by the written consent of the defendant filed in the case, or for good cause shown to the court; it being expressly provided and understood that such right of action is given only on the understanding that the foregoing conditions precedent are made a part of the law under which right to recover can exist for such injuries, except as herein othex-wise pi-ovided. The act not to apply to cases in which the person or coi-poration agaixxst whoxn daxnages are claixned cannot be duly served with process in this territory. The answer thexi alleged that neither the plaixitiff xror any one for her, within 90 days after the injuries alleged, or at any other time, made or served upoxi the defendant the required affidavit; and that the plaixitiff has not attempted in any manner to comply with the provisions of said statute; and that the defendant could at all the times in said complaint mentioned and thenceforth have been served with process in said territory. Said special matter of defense so pleaded was, on motion of the plaintiff below, stricken out by the court. On trial to a jury there was a verdict and judgment for the plaintiff in the sum of $5,000, to reverse which the defendant below prosecutes this writ of error.
The statute .of the territory enacted at the same session commanded that evei-y railroad corporation operating in the territory should file its charter with the Secretary of the Territory, giving its principal place of business therein, designating some person upon whom service of process could be had in an action against the railroad company. As the petition alleges that the railroad company was operating a railroad in -tlie territory in which the injury occurred, and as it could not so operate therein without complying with the foregoing statute, every person being presumed to obey the law until the contrary is made to appear, we must assume that the defendant company had complied with the statute, so that at the.time of the accident and thenceforth there was such designated place of business and agent upon whom service of-process and notice could have been made. We are required to assume further, on settled principles of law, that this condition of compliance with the statute thereafter continued to exist. , The petition must show compliance with the precedent conditions, or, if they could not be complied with for any reason, the pleader should aver the excuse.
The action of the court in striking out said portion of the answer was based upoxi the assumption that the statute is not applicable where the suit is instituted in a foreign jurisdiction, such as in the state of Coloi-ado. As the l-ecord fails to show that the defendant saved any exception to this action tif the court, it may not here be assigned for error. Notwithstanding this oversight of counsel, the defense was, nevertheless, open to the defendant. The federal courts take judicial notice of the public statute laws of .the states and territox-ies of the *79United States. They do not have to be pleaded or proved for such purpose. The petition discloses on its face that the action is predicated of a special statute of the territory, and this court will take cognizance of said amendatory act as inseparable from the statute declared on.
It is the recognized rule of procedure in the state of Colorado that, if the petition on its face does not show compliance with a statute giving a right of action in its essential prerequisites, objection thereto may be interposed by objecting to the introduction of any evidence at the trial; and it was effectually raised by the motion made by the defendant at the close of all the evidence for a directed verdict, and exception duly saved. Mills’ Ann. Code Colo. § 55; Laws 1887, p. 111, c. 4; Marriott v. Clise, 12 Colo. 561, 563, 564, 21 Pac. 909; Toothaker v. City of Boulder, 13 Colo. 219, 223, 22 Pac. 468; McKee v. Howe, Adm’r, 17 Colo. 538, 539, 31 Pac. 115; Mackey v. Monahan, 13 Colo. App. 144,146, 56 Pac. 680; Hall v. Linn, 8 Colo. 264, 268, 5 Pac. 641; Carpenter v. Sibley (Cal.) 94 Pac. 879, 15 L. R. A. (N.S.) 1143, decided March 13, 1908. This is logically correct-, for the reason that the request for a directed verdict suggests, under the law and the undisputed evidence applied thereto, that the plaintiff is not entitled to recover.
It is not to be entertained that a party given a right of action by a local statute can escape the performance of precedent acts, which condition the right, by resort to the forum of another jurisdiction. In upholding the statute of the state of Ohio, declaring that no action is maintainable in that state- for wrongful death occurring in another state, except where the deceased was at the time of death a citizen of Ohio, the Supreme Court, in Chambers v. Baltimore & O. R. R. Co., 207 U. S. 142, 28 Sup. Ct. 34, 52 L. Ed. 143, held that the restriction operated equally upon the representative of the deceased, whether a citizen of Ohio or some other state; that the state, in the exercise of its police power, decides for itself to what extent actions may be instituted. Different states ¡nay have different policies at different times. The only constitutional limitation upon its exercise is that any policy it chooses to adopt must operate in the same way on its own citizens and those of other states.
This statute of New Mexico was directly involved in the germane case of Swisher v. A. T. & S. F. Ry. Co., 76 Kan. 97, 90 Pac. 812. The action was brought in a district court of Kansas by the representative of the deceased to recover damages against the railroad company for an injury resulting in death occurring in the territory of New Mexico. The Supreme Court of Kansas said:
“It does not seem reasonable that a cause of action created by the law of one state should be materially enlarged when the beneficiary moves across the state line and appeals to the court of another state to enforce his impaired right. The rule of state comity does not imply such a result. We think that an action in this state for a wrongful death occurring in another stale or territory is incumbered with all the limitations and burdens which may have been imposed by the statutes of the state whore the right of action was crea ted. In this ease the notice provided by section 1 of the act of 1903 is an essential part of the cause of action, and until such notice is given no cause or right of action exists either in New Mexico or elsewhere.”
*80This rule is recognized in The Harrisburg, 119 U. S. 199, 7 Sup. Ct. 140, 30 L. Ed. 358, in which it is held that, in an action based on-a statute conditioning the right given, it is incumbent on the plaintiff to plead the performance of such 'condition, and the defendant is not required to plead the limitation in the statute to entitle him to insist upon the objection that the action was not brought within time, etc. Chief Justice Waite, among other things, said:
“The liability and the remedy are created by the same statute, and the limitations of the remedy are, therefore, to be treated as. limitations of the right.”
. In Stern v. La Campagnie Generate Transatlantique (D. C.) 110 Fed. 996, it was held that, in an action based on a statute making the giving of such notice and the time of bringing such suit express conditions of the right, it is incumbent upon the plaintiff to plead the performance of such conditions, and the defendant is not required to plead them to entitle him to insist on the objection at the trial.
So Judge Hook, in Lange v. Union Pacific R. Co., 126 Fed. 338, 342, 62 C. C. A. 48, 52, said that:
“Failure to give the notice is fatal to the case. The enforcement of the liability of the company was, t>y the act which created it, conditioned upon the giving of the notice. Without compliance with the condition there can be no enforcement of the liability.”
This is obviously so for the reason that pleading the statute must be stating the facts which bring the case within it; “and counting on it the strict language of pleading is making express reference to it by apt terms to show the source and right relied on.” Howser v. Melcher, 40 Mich. 185; Chicago, etc., Ry. Co. v. Sturgis, 44 Mich 538, 7 N. W. 213; Reining v. City of Buffalo, 102 N. Y. 308, 6 N. E. 792; Hall v. Bumstead, 20 Pick. (Mass.) 2; Berry v. Stinson, 23 Me. 140; King v. Felton, 63 Cal. 66; Colorado Springs Co. v. Hopkins, 5 Colo. 206; Barker v. Hannibal & St. Joe Railway Company, 91 Mo. 86, 14 S. W. 280.
The absence of any allegation in the petition that the required notice had been given, and the absence of any proof thereof, entitled the defendant to the directed verdict requested, without considering or determining any other 'question of law,in the case, unless the contention of plaintiffs counsel be well made that the amendatory act of 1903 is invalid. This contention is predicated, first, of the assumption that by its phraseology the act is made to apply to an injury resulting from the carrier’s negligence toward the passenger where death-does not ensue, and, as such cause of action exists at common law independent of the statute, it is not competent for the Legislature to condition its exercise, -as sought by the statute in question. And, as the other provision of the statute limiting the right of action where death ensues is inseparably connected therewith, the whole provision must fall. Why may not the Legislature, in the exercise of the police power, impose upon the party injured the duty of giving notice within a, given time of the fact of the injury and claim of damage therefor? Is it in legal effect anywise different from the short time limited in which actions for personal injuries shall be brought? It does not take away the common-law right of action. Such legislation rests *81upon principles of sound policy. The incident of an injury claimed to have resulted from the negligence of the carrier or master may be wholly unknown at the time to the company or the master. Unless advised thereof by the complainant, the latter may wait years, as the statute of limitations may be, before instituting suit, and other witnesses to the accident may have scattered and the means of knowledge have lessened or become entirely lost to the carrier or master; while the actor has always his own testimony, and can keep in view his witnesses. By giving notice of his claim, it affords the defendant an opportunity to make inquiry to ascertain the facts, and, perhaps, to adjust the claim on more equal grounds. The surviving injured party has the advantage of his own testimony and assistance, and it would, therefore, seem to be more reasonable why he should be required to give such notice than in the case of death of the injured person.
The validity of such statutes in the case of injury to a servant has been approved by courts of recognized authority. Healey v. Blake Mfg. Co., 180 Mass. 270, 62 N. E. 270; Cahill v. New England Telephone & Telegraph Company, 193 Mass. 415, 79 N. E. 821; Colorado Milling & Elevator Company v. Mitchell, 26 Colo. 284, 58 Pac. 28; Barry v. Desk Company, 121 App. Div. 810, 106 N. Y. Supp. 575; Finnegan v. Contracting Company, 122 App. Div. 712, 107 N. Y. Supp. 855; St. Louis & S. F. R. R. Co. v. Little, 75 Kan. 716, 90 Pac. 447; Pullman Company v. Woodfolk, 121 Ill. App. 321; Moyle v. Jenkins (1881) L. R. 8 Q. B. Div. 116.
Like statutes requiring notice to municipal corporations in case of personal injuries have been upheld. Ulbrecht v. City of Keokuk, 124 Iowa, 1, 97 N. W. 1082; Tattan v. City of Detroit, 128 Mich. 650, 87 N. W. 894; Doyle v. City of Duluth, 74 Minn. 157, 76 N. W. 1029; Schmidt v. City of Fremont, 70 Neb. 577, 97 N. W. 830; Fugere v. Cook, 27 R. I. 134, 60 Atl. 1067.
The second contention is that it was not within the competency of the Legislature to restrict the venue of such actions to the courts of the territory. Even if this were conceded, which we need not decide, it would not follow that the provision respecting the giving of notice as a precedent act to the right of action would fall because contained in the same statute. It is the settled rule of construction that a given portion of a statute may be in part invalid, but, if other parts separately considered are valid, that which is valid may stand while the other may be rejected, unless the parts are so mutually connected and interdependent, indicating “considerations or compensations for each other, as to warrant the belief that the Legislature intended them as a whole, and that if all could not be carried into effect the Legislature would not have passed the residue independently.” Warren v. Mayor & Aldermen, 2 Gray (Mass.) 84 The two provisions in question may be regarded as separable and independently enforceable. Allen v. Louisiana, 103 U. S. 80, 26 L. Ed. 318; Railroad Companies v. Schutte, 103 U. S. 119, 26 L. Ed. 327; Noble v. Mitchell, 164 U. S., loc. cit. 372 17 L. Ed. 110, 41 L. Ed. 472; Diamond Glue Company v. United States Glue Company, 187 U. S. 611. 23 Sup. Ct. 206 47 L. Ed. 328; Jaehne New York, 128 U. S. 189, 9 Sup. Ct. 70, 32 L. Ed. 398.
*82The judgment of the Circuit Court is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion.
On Rehearing.